DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims 1-20 is withdrawn in view of the newly discovered reference(s) to Baker US 5207099 in view of Carns et al US20060278760 (hereinafter “Carns”)  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Baker US 5207099 in view of Carns et al US20060278760.
Regarding claim 1, Baker discloses a method (system in figures implements the method) for installing optical sensors (sensors 1, 2 and 3) for a fuel level measurement system, comprising: positioning a plurality of optical sensors through a wall of a fuel tank (tnak-10), 
However, Baker fails to disclose mounting a plurality of fittings through a wall of a fuel tank; positioning a plurality of optical sensors within the plurality of fittings, including a first pressure sensing end inserted through the fitting and internally into the fuel tank (with regards to the fitting) and a second end extending externally from the fuel tank, Carns discloses mounting a plurality of fittings  (530) through a wall of the fuel tank, positioning a plurality of sensors (550) within the plurality of fittings including a first pressure sensing end inserted through the fitting and internally into the fuel tank and a second end extending externally from the fuel tank. (See Fig 2, 5 and 6b, paragraph 0024-0025)
 It would have been obvious to one of ordinary skill in the art at the time of filing to utilize the fittings of Carns with the optical sensors of Baker in order to provide for redundant fluid tight connections. The modification would allow for a more accurate pressure measurement reading by decreasing the potential loss of fluid during operational use.
Regarding claim 8, the combination of Baker in view of Carns discloses the method according to claim 1.
Baker further discloses coupling a light source to the optical fiber bundle for generating the light. (See figure, which shows a light spectrum generated by the cables (11, 12, and 13) and sensors (1, 2, and 3)
Regarding claim 15, the combination of Baker in view of Carns discloses the method according to claim 1.
Baker further discloses connecting a processor (processor-20) to the optical fiber bundle (cables-11, 12, 13) for receiving outputs of the plurality of optical sensors indicative of respective pressures, and for determining a fuel level measurement of the fuel tank based on the outputs of the plurality of optical sensors. (Col 2 lines 8-13)
Regarding claim 16, Baker discloses a method (system in figures implements the method) for determining a fuel level measurement of fuel in a fuel tank (tank-10)  comprising; positioning a plurality of optical sensors (pressure sensors-1, 2, 3) through the wall of a fuel tank, wherein a respective optical sensor includes a first pressure sensing end inserted through the wall and internally into the fuel tank and a second end extending externally from the fuel tank (See Fig and Col 3 lines 34-46, 50-60); mounting an optical fiber bundle (cables 11, 12, 13) external to the fuel tank, wherein the optical fiber bundle has an optical fiber connected to each of the plurality of optical sensors (Col 2 line 8-12); and connecting a processor (processor-20) to the optical fiber bundle for receiving outputs of the plurality of optical sensors indicative of respective pressures, and for determining a fuel level measurement of the fuel tank based on the outputs of the plurality of optical sensors. (Col 2 line 8-33)
However, Baker fails to disclose mounting a plurality of fittings through a wall of a fuel tank; positioning a plurality of sensors within the plurality of fittings including a first pressure sensor end inserted through the fitting and internally into the fuel tank and a second end extending externally from the fuel tank. Carns discloses mounting a plurality of fittings (fittings-530) through a wall of a fuel tank; positioning a plurality of sensors (sensors-550) within the plurality of fittings including a first pressure sensor end inserted through the fitting and internally into the fuel tank and a second end extending externally from the fuel tank. (See Fig 2, 5 and 6b, paragraph 0024-0025)

Regarding claim 17, the combination of Baker in view of Carns discloses the method according to claim 16.
Baker further discloses determining (processor-20 performs determination) the fuel level measurement of the fuel tank (tank-10) comprises determining a volume of fuel in the fuel tank based on the outputs of the plurality of optical sensors (sensors-1, 2, 3). (Col 2 lines 25-33; Col 3 lines 10-20)
Regarding claim 18, the combination of Baker in view of Carns discloses the method according to claim 16.
Baker further discloses coupling a light source to the optical fiber bundle for generating the light. (See figure, which shows a light spectrum generated by the cables (11, 12, and 13) and sensors (1, 2, and 3)

Allowable Subject Matter
Claims 2-7, 9-14 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Baker and Cain and other relevant art made available do not teach, or fairly suggest, “mounting a plurality of flapper valves for each of the plurality of fittings internally within the fuel tank and positioned to cover openings of the plurality of fittings after removal of .

Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
/NIGEL H PLUMB/            Examiner, Art Unit 2855                                                                                                                                                                                            
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855